DETAILED ACTION
Claims 25-63 are pending.  Claims 25, 26, 28, 29, 40 and 53 have been amended.  Claims 25-63 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 10/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An information disclosure statement (IDS) was submitted on 02/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 25-31, 40-45 and 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breining et al., Patent Application Publication No. 2003/0212664 (hereinafter Breining) in view of Ding et al., Patent Application Publication No. 2014/0280028 (hereinafter Ding) and Lessard, Patent Application Publication No. 2004/0139141 (hereinafter Lessard).

Regarding claim 25, Breining teaches:
A system comprising: at least one processor (Breining Paragraph [0035], query processor);
a memory device including instructions, which when executed by the at least one processor, cause the at least one processor to perform operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
connecting a database platform to an external table such that the database platform has read access for the external table and does not have write access for the external table (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables);
generating a materialized view over the external table (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables);
Breining does not expressly disclose:
receiving a notification that a modification has been made to the 
micro-partition

providing the refreshed materialized view to a client device in response to a request from the client device.
However, Ding teaches:
receiving a notification that a modification has been made to the Ding Paragraph [0011], database updated operation of one of the base tables, Fig. 3, notify a user of the identified materialized view portions),
micro-partition (Ding Paragraph [0023], "portion" of a base table or a materialized view is either a partition or a subset of the table or view, such as a set of rows)
generating a refreshed materialized view in response to the external table being modified such that the refreshed materialized view comprises representation of the external table after the modification has been made (Ding Paragraph [0011], database update operation to one of the base table(s), such as an insert, delete, or update); and
providing the refreshed materialized view to a client device in response to a request from the client device (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).
The claimed invention and Ding are from the analogous art of refreshing materialized views.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Ding to have combined Breining and Ding.
The motivation to combine Breining and Ding is to improve materialized views by updating them in response to operations.  It would have been obvious to one of ordinary skill in the art to take the 
Breining does not expressly disclose:
the modification comprising inserting at least one row of new data to the external table, the at least one row corresponding to a first micro-partition that includes a first portion of data from the external table prior to the inserting, the notification being received after inserting at least one row of new data to the external table has been completed and based at least in part on scanning the external table to detect at least one change to the external table;
However, Lessard teaches:
the modification comprising inserting at least one row of new data to the external table (Lessard Paragraph [0163], row is inserted into the external table), the at least one row corresponding to a first micro-partition that includes a first portion of data from the external table prior to the inserting (Lessard Paragraph [0167], the corresponding external row will be automatically inserted and virtualized into the external table Shows a portion of the data from before inserting since it corresponds to an external row, Ding teaches the micro-partition)), the notification being received after inserting at least one row of new data to the external table has been completed and based at least in part on scanning the external table to detect at least one change to the external table (Lessard Paragraph [0163], row is inserted into the external table, external data source table is also periodically scanned for rows that may be added (Ding teaches the notification));
The claimed invention and Lessard are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Lessard to have combined Breining and Lessard.  One of ordinary skill in the art would recognize that an external table could be scanned for changes.  One of 

Regarding claim 26, Breining in view of Ding and Lessard further teaches:
The system of claim 25, wherein the external table comprises data that is stored outside of the database platform and is not managed by the database platform (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 1, shows the external data storage sources, Paragraph [0032], one or more external data sources, nickname is like a pointer to a table with which a server in the federated database refers the actual database object (shows not managed since there is only a pointer to the table)).

Regarding claim 27, Breining in view of Ding and Lessard further teaches:
The system of claim 25, wherein the memory device includes further instructions, which when executed by the at least one processor, cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
determining content for the materialized view (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables), wherein the determining the content comprises receiving an indication to generate the materialized view with the content (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables).

Regarding claim 28, Breining in view of Ding and Lessard further teaches:
Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 1, shows the external data storage sources), wherein the data storage platform is separate from the database platform and receiving the notification comprises (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 1, shows the external data storage sources):
querying the data storage platform to determine whether any modifications have been made to the source location (Ding Paragraph [0077], the query optimizer determines whether each identified portion is current or whether all identified portions were current at the same time).

Regarding claim 29, Breining in view of Ding and Lessard further teaches:
The system of claim 28, wherein the receiving the notification comprises: receiving a notification from the data storage platform that a modification has been made to the source location (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).

Regarding claim 30, Breining in view of Ding and Lessard further teaches:
The system of claim 26, wherein the receiving the notification comprises: receiving a notification from a respective client device associated with a source directory, the notification indicating that the modification has been made to the source location (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).

Regarding claim 31, Breining in view of Ding and Lessard further teaches:

generating a new materialized view and removing an original materialized view that is stale with respect to the Ding Paragraph [0080], MVP2 is fresh and MVP3 is stale, a query optimizer allows the query to target MVP2 (the external table is taught by the Breining reference in the independent claim)).

Regarding claim 40, Breining teaches:
A method comprising: connecting a database platform to an external table such that the database platform has read access for the external table and does not have write access for the external table (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables);
generating, by the database platform, a materialized view over the external table (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables);
Breining does not expressly disclose:
receiving a notification that a modification has been made to the 
micro-partition
in response to the external table being modified, generating a refreshed materialized view such that the refreshed materialized view comprises a representation of the 
providing the refreshed materialized view to a client device in response to a request from the client device.
However, Ding teaches:
Ding Paragraph [0011], database updated operation of one of the base tables, Fig. 3, notify a user of the identified materialized view portions),
micro-partition (Ding Paragraph [0023], "portion" of a base table or a materialized view is either a partition or a subset of the table or view, such as a set of rows)
in response to the external table being modified, generating a refreshed materialized view such that the refreshed materialized view comprises a representation of the Ding Paragraph [0011], database update operation to one of the base table(s), such as an insert, delete, or update); and
providing the refreshed materialized view to a client device in response to a request from the client device (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).
The claimed invention and Ding are from the analogous art of refreshing materialized views.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Ding to have combined Breining and Ding.
The motivation to combine Breining and Ding is to improve materialized views by updating them in response to operations.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the updating of Ding in order to obtain the predictable result of improving the materialized views.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Ding.
Breining does not expressly disclose:
the modification comprising inserting at least one row of new data to the external table, the at least one row corresponding to a first micro-partition that includes a first portion of data from the 
However, Lessard teaches:
the modification comprising inserting at least one row of new data to the external table (Lessard Paragraph [0163], row is inserted into the external table), the at least one row corresponding to a first micro-partition that includes a first portion of data from the external table prior to the inserting (Lessard Paragraph [0163], row is inserted into the external table (Ding teaches the micro-partition)), the notification being received after inserting at least one row of new data to the external table has been completed and based at least in part on scanning the external table to detect at least one change to the external table (Lessard Paragraph [0163], row is inserted into the external table, external data source table is also periodically scanned for rows that may be added (Ding teaches the notification));
The claimed invention and Lessard are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Lessard to have combined Breining and Lessard.  One of ordinary skill in the art would recognize that an external table could be scanned for changes.  One of ordinary skill in the art would recognize that since Breining teaches external tables that it would be obviously to scan for changes/additions to these tables.

Regarding claim 41, Breining in view of Ding and Lessard further teaches:
The method of claim 40, wherein the external table is based on the source location in a data storage platform (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 1, shows the external data storage sources), wherein the data storage platform is separate from the database platform (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 1, shows the external data storage sources).

Regarding claim 42, Breining in view of Ding and Lessard further teaches:
The method of claim 40, further comprising determining content for the materialized view by receiving an indication to generate the materialized view with the content (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables).

Regarding claim 43, Breining in view of Ding and Lessard further teaches:
The method of claim 41, wherein receiving the notification comprises: receiving a notification from the data storage platform that a modification has been made to the source location (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).

Regarding claim 44, Breining in view of Ding and Lessard further teaches:
The method of claim 41, wherein receiving the notification comprises: receiving a notification from a respective client device associated with the source location, the notification indicating that the modification has been made to the source location (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).

Regarding claim 45, Breining in view of Ding and Lessard further teaches:
Ding Paragraph [0080], MVP2 is fresh and MVP3 is stale, a query optimizer allows the query to target MVP2).

Regarding claim 53, Breining teaches:
A non-transitory computer-readable medium comprising instructions, which when executed by at least one processor, cause the at least one processor to perform operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
connecting a database platform to an external table such that the database platform has read access for the external table and does not have write access for the external table (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables);
generating, by the database platform, a materialized view over the external table (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables);
wherein the external table is based on the source location in a data storage platform (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 1, shows the external data storage sources), wherein the data storage platform is separate from the database platform (Breining Paragraph [0031], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 1, shows the external data storage sources); and
Breining does not expressly disclose:
receiving a notification that a modification has been made to the 

in response to the external table being modified, generating a refreshed materialized view such that the refreshed materialized view comprises a representation of the 
providing the refreshed materialized view to a client device in response to a request from the client device.
However, Ding teaches:
receiving a notification that a modification has been made to the Ding Paragraph [0011], database updated operation of one of the base tables, Fig. 3, notify a user of the identified materialized view portions),
micro-partition (Ding Paragraph [0023], "portion" of a base table or a materialized view is either a partition or a subset of the table or view, such as a set of rows)
in response to the external table being modified, generating a refreshed materialized view such that the refreshed materialized view comprises a representation of the Ding Paragraph [0011], database update operation to one of the base table(s), such as an insert, delete, or update),
providing the refreshed materialized view to a client device in response to a request from the client device (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).
The claimed invention and Ding are from the analogous art of refreshing materialized views.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Ding to have combined Breining and Ding.

Breining does not expressly disclose:
the modification comprising inserting at least one row of new data to the external table, the at least one row corresponding to a first micro-partition that includes a first portion of data from the external table prior to the inserting, the notification being received after inserting at least one row of new data to the external table has been completed and based at least in part on scanning the external table to detect at least one change to the external table;
However, Lessard teaches:
the modification comprising inserting at least one row of new data to the external table (Lessard Paragraph [0163], row is inserted into the external table), the at least one row corresponding to a first micro-partition that includes a first portion of data from the external table prior to the inserting (Lessard Paragraph [0163], row is inserted into the external table (Ding teaches the micro-partition)), the notification being received after inserting at least one row of new data to the external table has been completed and based at least in part on scanning the external table to detect at least one change to the external table (Lessard Paragraph [0163], row is inserted into the external table, external data source table is also periodically scanned for rows that may be added (Ding teaches the notification));
The claimed invention and Lessard are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Lessard to have combined Breining and Lessard.  One of ordinary skill in the art would recognize that an external table could be scanned for changes.  One of 

Regarding claim 54, Breining in view of Ding and Lessard further teaches:
The non-transitory computer-readable medium of claim 53, wherein the non-transitory computer-readable medium comprises further instructions, which when executed by the at least one processor, further cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
determining content for the materialized view by receiving an indication to generate the materialized view with the content (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables).

Regarding claim 55, Breining in view of Ding and Lessard further teaches:
The non-transitory computer-readable medium of claim 53, wherein receiving the notification comprises (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed):
receiving a notification from the data storage platform that a modification has been made to the source location (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).

Regarding claim 56, Breining in view of Ding and Lessard further teaches:
Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed):
receiving a notification from a respective client device associated with the source location, the notification indicating that the modification has been made to the source location (Ding Fig. 3, notify a user of the identified materialized view portions or automatically refresh at least one of the materialized view portions, Paragraph [0073], causes order information to be displayed).

Claims 32-39, 46-52 and 57-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breining in view of Ding, Lessard and Shivarudraiah et al., Patent Application Publication No. 2016/0092524 (hereinafter Shivarudraiah).

Regarding claim 32, Breining in view of Ding and Lessard teaches parent claim 25.
Breining in view of Ding and Lessard further teaches:
The system of claim 25, wherein the memory device includes further instructions, which when executed by the at least one processor, cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
receiving a query (Breining Paragraph [0056], receiving a query from an application);
determining whether part or all of the query can be satisfied by one or more materialized views (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 6, compile query followed by execute the query).
Breining in view of Ding and Lessard does not expressly disclose:

However, Shivarudraiah teaches:
determining one or more partitions in the external table that are necessary to respond to the query by reading metadata for the external table (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter); and
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving the use of the data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Shivarudraiah.

Regarding claim 33, Breining in view of Ding, Lessard and Shivarudraiah further teaches:
The system of claim 32, wherein the memory device includes further instructions, which when executed by the at least one processor, cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
generating a query plan for responding to the query (Breining Paragraph [0024], FIG. 9 illustrates a representation of a plan for executing the SQL query), the query plan comprising a plurality of discrete subtasks (Breining Fig. 9, shows the plurality of subtasks); and
Breining Paragraph [0058], FIG. 9 a pointer to the customer element is passed to the bind-join that unnests the orders. Using this pointer, the wrapper applies the XPath expressions for extracting the orders using this node),
wherein, in response to there being a matching materialized view that matches part or all of the query (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), at least one of the plurality of discrete subtasks comprises reading the matching materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion).

Regarding claim 34, Breining in view of Ding, Lessard and Shivarudraiah further teaches:
The system of claim 33, wherein, in response to there being no matching materialized view that matches part or all of the query (Ding Fig. 3, identify one or more “hot” base table portions based on the change data), at least one of the plurality of discrete subtasks comprises reading the Ding Paragraph [0067], read data for MVP4 may indicate that only one read has been made to MVP4 since the most recent refresh of MVP4 (Breining teaches the external table)).

Regarding claim 35, Breining in view of Ding, Lessard and Shivarudraiah further teaches:
The system of claim 33, further comprising determining whether the matching materialized view is stale with respect to the Ding Paragraph [0080], MVP2 is fresh and MVP3 is stale, a query optimizer allows the query to target MVP2 (Breining teaches the external table)).

Regarding claim 36, Breining in view of Ding and Lessard teaches parent claim 25.
Breining in view of Ding and Lessard does not expressly disclose:

an identification of one or more partitions of the external table that are materialized in the materialized view.
However, Shivarudraiah teaches:
further comprising generating metadata for the materialized view, the metadata comprising (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter):
an identification of one or more partitions of the external table that are materialized in the materialized view (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter).
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving the use of the data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Shivarudraiah.

Regarding claim 37, Breining in view of Ding and Lessard teaches parent claim 25.
Breining in view of Ding and Lessard does not expressly disclose:
further comprising generating metadata for the materialized view, the metadata comprising:

However, Shivarudraiah teaches:
further comprising generating metadata for the materialized view, the metadata comprising (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter):
a minimum/maximum value pair for each of one or more partitions that are materialized in the materialized view (Shivarudraiah Paragraph [0099], split partitions/sub-partitions in the list of valid partitions based on a maximum split size defined in the massively parallel or other distributed environment).
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving the use of the data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Shivarudraiah.

Regarding claim 38, Breining in view of Ding and Lessard teaches parent claim 25.
Breining in view of Ding and Lessard does not expressly disclose:
further comprising generating metadata for the materialized view, the metadata comprising:
a timestamp for a most recent refresh of the materialized view.

further comprising generating metadata for the materialized view, the metadata comprising (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter):
a timestamp for a most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp).
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving the use of the data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Shivarudraiah.

Regarding claim 39, Breining in view of Ding, Lessard and Shivarudraiah further teaches:
The system of claim 38, wherein the memory device includes further instructions, which when executed by the at least one processor, cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
reading the timestamp for the most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp); and
Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp and shows the properties of the external table).

Regarding claim 46, Breining in view of Ding and Lessard teaches parent claim 40.
Breining in view of Ding and Lessard further teaches:
receiving a query (Breining Paragraph [0056], receiving a query from an application);
determining whether part or all of the query can be satisfied by a matching materialized view (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 6, compile query followed by execute the query).
Breining in view of Ding and Lessard does not expressly disclose:
determining one or more partitions in the external table that are necessary to respond to the query by reading metadata for the external table; and
However, Shivarudraiah teaches:
determining one or more partitions in the external table that are necessary to respond to the query by reading metadata for the external table (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter); and
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving 

Regarding claim 47, Breining in view of Ding, Lessard and Shivarudraiah further teaches:
The method of claim 46, further comprising: generating a query plan for responding to the query (Breining Paragraph [0024], FIG. 9 illustrates a representation of a plan for executing the SQL query), the query plan comprising a plurality of discrete subtasks (Breining Fig. 9, shows the plurality of subtasks); and
assigning the plurality of discrete subtasks to one or more nodes of an execution platform (Breining Paragraph [0058], FIG. 9 a pointer to the customer element is passed to the bind-join that unnests the orders. Using this pointer, the wrapper applies the XPath expressions for extracting the orders using this node),
wherein, in response to there being the matching materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), at least one of the plurality of discrete subtasks comprises reading the matching materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), and
wherein, in response to there being no matching materialized view (Ding Fig. 3, identify one or more “hot” base table portions based on the change data), at least one of the plurality of discrete subtasks comprises reading the Ding Paragraph [0067], read data for MVP4 may indicate that only one read has been made to MVP4 since the most recent refresh of MVP4).

Regarding claim 48, Breining in view of Ding, Lessard and Shivarudraiah further teaches:
Ding Paragraph [0080], MVP2 is fresh and MVP3 is stale, a query optimizer allows the query to target MVP2).

Regarding claim 49, Breining in view of Ding and Lessard teaches parent claim 40.
Breining in view of Ding and Lessard does not expressly disclose:
further comprising generating metadata for the materialized view, the metadata comprising:
an identification of one or more partitions of the external table that are materialized in the materialized view.
However, Shivarudraiah teaches:
further comprising generating metadata for the materialized view, the metadata comprising (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter):
an identification of one or more partitions of the external table that are materialized in the materialized view (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter).
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving 

Regarding claim 50, Breining in view of Ding and Lessard teaches parent claim 40.
Breining in view of Ding and Lessard does not expressly disclose:
further comprising generating metadata for the materialized view, the metadata comprising:
a minimum/maximum value pair for each of one or more partitions that are materialized in the materialized view
However, Shivarudraiah teaches:
further comprising generating metadata for the materialized view, the metadata comprising (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter):
a minimum/maximum value pair for each of one or more partitions that are materialized in the materialized view (Shivarudraiah Paragraph [0099], split partitions/sub-partitions in the list of valid partitions based on a maximum split size defined in the massively parallel or other distributed environment).
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving 

Regarding claim 51, Breining in view of Ding and Lessard teaches parent claim 40.
Breining in view of Ding and Lessard does not expressly disclose:
further comprising generating metadata for the materialized view, the metadata comprising:
a timestamp for a most recent refresh of the materialized view.
However, Shivarudraiah teaches:
further comprising generating metadata for the materialized view, the metadata comprising (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter):
a timestamp for a most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp).
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving the use of the data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Shivarudraiah.

Regarding claim 52, Breining in view of Ding, Lessard and Shivarudraiah further teaches:
Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp);
reading the timestamp for the most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp); and
determining whether the materialized view is stale with respect to the external table based on the timestamp for the most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp and shows the properties of the external table).

Regarding claim 57, Breining in view of Ding and Lessard teaches parent claim 53.
Breining in view of Ding and Lessard further teaches:
wherein the non-transitory computer-readable medium comprises further instructions, which when executed by the at least one processor, further cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
receiving a query (Breining Paragraph [0056], receiving a query from an application);
determining whether a matching materialized view has been generated for part or all of the query (Breining Paragraph [0042], located in a source external to the database, into a relational schema composed of a set of tables, Fig. 6, compile query followed by execute the query);
generating a query plan for responding to the query (Breining Paragraph [0024], FIG. 9 illustrates a representation of a plan for executing the SQL query), the query plan comprising a plurality of discrete subtasks (Breining Fig. 9, shows the plurality of subtasks); and
assigning the plurality of discrete subtasks to one or more nodes of an execution platform (Breining Paragraph [0058], FIG. 9 a pointer to the customer element is passed to the bind-join that unnests the orders. Using this pointer, the wrapper applies the XPath expressions for extracting the orders using this node),
wherein, in response to there being the matching materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), at least one of the plurality of discrete subtasks comprises reading a corresponding materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), and
wherein, in response to there being no matching materialized view (Ding Fig. 3, identify one or more “hot” base table portions based on the change data), at least one of the plurality of discrete subtasks comprises reading the Ding Paragraph [0067], read data for MVP4 may indicate that only one read has been made to MVP4 since the most recent refresh of MVP4).
Breining in view of Ding and Lessard does not expressly disclose:
determining one or more partitions in the external table that are necessary to respond to the query by reading metadata for the external table;
However, Shivarudraiah teaches:
determining one or more partitions in the external table that are necessary to respond to the query by reading metadata for the external table (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter);
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining 

Regarding claim 58, Breining in view of Ding, Lessard and Shivarudraiah further teaches:
The non-transitory computer-readable medium of claim 57, wherein the non-transitory computer-readable medium comprises further instructions, which when executed by the at least one processor, further cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
generating a query plan for responding to the query (Breining Paragraph [0024], FIG. 9 illustrates a representation of a plan for executing the SQL query), the query plan comprising a plurality of discrete subtasks (Breining Fig. 9, shows the plurality of subtasks);
assigning the plurality of discrete subtasks to one or more nodes of an execution platform (Breining Paragraph [0058], FIG. 9 a pointer to the customer element is passed to the bind-join that unnests the orders. Using this pointer, the wrapper applies the XPath expressions for extracting the orders using this node),
wherein, in response to there being the matching materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), at least one of the plurality of discrete subtasks comprises reading the matching materialized view (Ding Fig. 1, receive request to refresh a portion of a materialized view, identify one or more base table portions that correspond to the portion), and
wherein, in response to there being no matching materialized view (Ding Fig. 3, identify one or more “hot” base table portions based on the change data), at least one of the plurality of discrete Ding Paragraph [0067], read data for MVP4 may indicate that only one read has been made to MVP4 since the most recent refresh of MVP4); and
determining whether a corresponding materialized view is stale with respect to the external table (Ding Paragraph [0080], MVP2 is fresh and MVP3 is stale, a query optimizer allows the query to target MVP2).

Regarding claim 59, Breining in view of Ding and Lessard teaches parent claim 53.
Breining in view of Ding and Lessard further teaches:
The non-transitory computer-readable medium of claim 53, wherein the non-transitory computer-readable medium comprises further instructions, which when executed by the at least one processor, further cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
Breining in view of Ding and Lessard does not expressly disclose:
generating metadata for the materialized view, the metadata comprising at least one of:
an identification of one or more partitions of the external table that are materialized in the materialized view,
a minimum/maximum value pair for each of the one or more partitions that are materialized in the materialized view, or
a timestamp for a most recent refresh of the materialized view.
However, Shivarudraiah teaches:
generating metadata for the materialized view, the metadata comprising at least one of (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter):
Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter),
a minimum/maximum value pair for each of the one or more partitions that are materialized in the materialized view (Shivarudraiah Paragraph [0099], split partitions/sub-partitions in the list of valid partitions based on a maximum split size defined in the massively parallel or other distributed environment), or
a timestamp for a most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp).
The claimed invention and Shivarudraiah are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Breining and Shivarudraiah to have combined Breining and Shivarudraiah.
The motivation to combine Breining and Shivarudraiah is to improve the use of the data by using metadata.  It would have been obvious to one of ordinary skill in the art to take the system of Breining and combine it with the metadata of Shivarudraiah in order to obtain the predictable result of improving the use of the data.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Breining and Shivarudraiah.

Regarding claim 60, Breining in view of Ding, Lessard and Shivarudraiah further teaches:
The non-transitory computer-readable medium of claim 58, wherein the non-transitory computer-readable medium comprises further instructions, which when executed by the at least one processor, further cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
reading a timestamp for a most recent modification to the external table (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp);
reading the timestamp for the most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp), and
determining whether the materialized view is stale with respect to the external table based on the timestamp for the most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp and shows the properties of the external table).

Regarding claim 61, Breining in view of Ding, Lessard and Shivarudraiah further teaches:
The non-transitory computer-readable medium of claim 57, wherein the non-transitory computer-readable medium comprises further instructions, which when executed by the at least one processor, further cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
generating metadata for the materialized view (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter), the metadata comprising an identification of one or more partitions of the external table that are materialized in the materialized view (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter).

Regarding claim 62, Breining in view of Ding, Lessard and Shivarudraiah further teaches:
Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
generating metadata for the materialized view (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter), the metadata comprising a minimum/maximum value pair for each of one or more partitions that are materialized in the materialized view (Shivarudraiah Paragraph [0099], split partitions/sub-partitions in the list of valid partitions based on a maximum split size defined in the massively parallel or other distributed environment).

Regarding claim 63, Breining in view of Ding, Lessard and Shivarudraiah further teaches:
The non-transitory computer-readable medium of claim 57, wherein the non-transitory computer-readable medium comprises further instructions, which when executed by the at least one processor, further cause the at least one processor to perform further operations comprising (Breining Paragraph [0035], query processor, Claim 11, computer-readable medium of instructions for execution):
generating metadata for the materialized view (Shivarudraiah Paragraph [0042], metadata of the external table, Paragraph [0100], external table that includes a partition-based splitter), the metadata comprising a timestamp for a most recent refresh of the materialized view (Shivarudraiah Table before Paragraph [0064], TIME_ID timestamp).

Response to Arguments
Applicant’s arguments, see pages 12-14, filed 10/21/2021, with respect to the rejection(s) of claim(s) 25-63 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Lessard reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gould et al., Patent Application Publication No. 2012/0185449.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                 

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164